*959—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that defendant’s waiver of the right to appeal was voluntary, knowing and intelligent (see, People v Callahan, 80 NY2d 273, 283; People v Debo, 234 AD2d 944, 945, lv denied 89 NY2d 984). The waiver encompasses defendant’s contention concerning the severity of the sentences (see, People v Lococo, 92 NY2d 825, 827). The challenge of defendant to the voluntariness of the pleas survives his waiver of the right to appeal (see, People v Faison, 270 AD2d 717). Defendant failed, however, to preserve that challenge for our review by moving to withdraw the pleas or to vacate the judgments of conviction (see, People v Ostrander, 136 AD2d 760, 760-761; see also, People v Faison, supra). (Appeal from Judgment of Oneida County Court, Dwyer, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.